Citation Nr: 0123578	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-16 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO denied the veteran's claim 
for an increased evaluation for major depressive disorder, 
then evaluated as 50 percent disabling.


FINDINGS OF FACT

1.  In July 2001, while the present appeal was pending, the 
RO granted the veteran a total schedular (100 percent) rating 
for major depressive disorder, effective May 28, 1997, the 
date of the veteran's claim for an increased evaluation.

2.  The issue of entitlement to an increased evaluation for 
major depressive disorder is moot, as the RO's decision to 
grant a total schedular rating for major depressive disorder 
resolves the issue raised on appeal.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board.  38 U.S.C.A. § 7104, 
7105 (West 1991); 38 C.F.R. § 20.101 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board, i.e., the issue is 
moot, the Board must still provide reasons and bases for its 
determination.  ZP v. Brown, 8 Vet., App. 303 (1995).

The veteran's claim for an increased evaluation for major 
depressive disorder was received on May 28, 1997.  She 
perfected her appeal of an August 1998 denial of the claim.

The veteran testified in a June 2001 Travel Board hearing 
before the undersigned member of the Board.

In July 2001 the veteran underwent a VA examination.  Later 
that same month, the RO increased the evaluation of the 
veteran's service-connected major depressive disorder to 100 
percent, effective May 28, 1997, the date of claim.

As a result, the grant by the RO of the total schedular (100 
percent) rating for major depressive disorder effective the 
date of the claim for an increased evaluation, awarded the 
veteran with the highest schedular rating possible for her 
disability.  As a result, there is no outstanding question of 
law or fact concerning the provision of benefits under the 
law administered by VA that remains unresolved.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (once the issue raised 
by the NOD has been resolved in the veteran's favor, the 
appeal is concluded).

In view of the foregoing, the increased evaluation claim for 
major depressive disorder has been rendered moot by the RO's 
July 2001 rating decision.  Accordingly, this case must be 
dismissed.





ORDER

The appeal for entitlement to an increased evaluation for 
major depressive disorder is dismissed.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

